Electronically Filed
                                                         Supreme Court
                                                         SCAP-XX-XXXXXXX
                                                         18-SEP-2018
                                                         04:16 PM



                          SCAP-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

        OCEAN RESORT VILLAS VACATION OWNERS ASSOCIATION,
     OCEAN RESORT VILLAS NORTH VACATION OWNERS ASSOCIATION,
             VIC H. HENRY, and PETER A. BAGATELOS,
                Respondents/Plaintiffs-Appellees,

                                 vs.

             COUNTY OF MAUI and MAUI COUNTY COUNCIL,
                Petitioners/Defendants-Appellants.


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
            (CAAP-XX-XXXXXXX; CIVIL NO. 13-1-0848(2))

ORDER (1) DENYING MOTION TO STRIKE PETITION FOR WRIT OF MANDAMUS,
          AND (2) DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of (1) petitioners’ petition for

writ of mandamus, filed on August 10, 2018, (2) respondents’

motion to strike petition for writ of mandamus, filed on August

20, 2018, (3) petitioners’ memorandum in opposition to motion to

strike petition for writ of mandamus, filed on August 27, 2018,

the respective supporting documents, and the record, it appears

that petitioners are currently seeking appellate relief in CAAP-

XX-XXXXXXX and, based on the posture of the underlying case,

petitioners fail to demonstrate that they are entitled to the

requested extraordinary writ.    See Kema v. Gaddis, 91 Hawai#i
200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is not intended to

supersede the legal discretionary authority of the lower court,

nor is it intended to serve as a legal remedy in lieu of normal

appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the motion to strike is
denied.

          IT IS HEREBY FURTHER ORDERED that the petition for writ

of mandamus is denied.

          DATED: Honolulu, Hawai#i, September 18, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                               2